DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 7 is objected to because of the following informality: last line, “separate frame” should be “separate from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is considered to be indefinite because it is unclear whether “the curved surface part” (line 3) is “the curved surface parts” (see claim 2) or “one of the curved surface parts”. 
Claim 3 is also considered to be indefinite because it is unclear whether “the opposing part” (line 3) is “the opposing parts” (see claim 2) or “one of the opposing parts”.
Claim 4 is considered to be indefinite because there is no proper antecedent basis for “the curved surface part” (line 3) and “the opposing part” (claims 5-6).
Claim 5 is considered to be indefinite because it is unclear whether “the predetermined position” (lines 5-6) is the predetermined position of claim 3 (also see claim 1, lines 21-22 and last line) or the predetermined position of claim 5, line 3.
Allowable Subject Matter
Claims 1, 2 and 6 are allowed.
Claim 7 is allowable over the prior art of record; however, it is found to be objectionable for the reason specified above.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “when the drum unit is not attached to the main housing, the development unit is biased by the biasing part and is positioned closer to the drum unit than a predetermined position of the development unit when the drum unit is attached, and when the drum unit is attached to the main housing, the drum frame pushes away the development housing against a biasing force of the biasing part to shift the development unit to the predetermined position” as set forth in the claimed combination.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiraoka (US Pat. No. 5,089,849) discloses an image forming apparatus comprising: a drum unit including a photosensitive drum; a development unit including a developing roller; a biasing part provided in the main housing, wherein the development unit is moved away from the photosensitive drum, against the biasing, when the photosensitive drum is replaced with a new one.
Iriyama et al. (US Pat. Pub. No. US 2019/0011851 A1) discloses an image forming apparatus comprising: a main housing; a drum unit including a photosensitive drum; and a development unit including a developing roller, wherein the drum unit and development unit are attachable to and detachable from the main housing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 15, 2022